Name: Commission Regulation (EEC) No 2184/85 of 31 July 1985 amending Regulation (EEC) No 1391/85 and repealing Regulation (EEC) No 1393/85 opening invitations to tender for the refunds for the export of common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 85 Official Journal of the European Communities No L 203/71 COMMISSION REGULATION (EEC) No 2184/85 of 31 July 1985 amending Regulation (EEC) No 1391/85 and repealing Regulation (EEC) No 1393/85 opening invitations to tender for the refunds for the export of common wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 1391 /85 (4) opened an invitation to tender for the export of common wheat to countries of zones I , II a), III , IV a) and b), V, VI, VII and to the German Democratic Republic ; whereas given the present situa ­ tion countries of zones IV c) and d) should be included in the destinations opened by this invitation instead of being covered by a separate invitation ; Whereas Commission Regulation (EEC) No 1393/85 of 28 May 1985 opening an invitation to tender for the refund for the export of common wheat to countries of zone IV c) and d) (*) should accordingly be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 1391 /85 is hereby replaced by the following : '2 . The invitation to tender shall relate to common wheat for export to the countries of zones I, II a), III , IV, V, VI , VII and to the German Democratic Republic .' Article 2 The heading of the Annex to Regulation (EEC) No 1391 /85 is hereby replaced by the following heading : 'Weekly tender for the refund for the export of common wheat to countries of zones I, II a), III , IV, V, VI, VII and to the German Democratic Republic' Article 3 Regulation (EEC) No 1393/85 is hereby repealed. Article 4 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Comunities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 140 , 29 . 5 . 1985, p . 10 . 0 OJ No L 140, 29 . 5 . 1985, p . 13 .